DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (i.e., a descriptive title that distinguishes the invention and is not a generic or general description). The new title should take into account any amendments to the claims to best indicate the claimed invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/21 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a controller” and “a communicator” in claims 1 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification of the patent publication US 2022/0217239 shows that the following appears to be the corresponding structure described in the specification of the patent publication for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
[0022] The controller 100 reads and executes various programs to perform various functions and includes, for example, one or more arithmetic devices (e.g., a central processing units (CPUs)).
[0035] The communicator 170 includes, as a communication interface, a beacon communicator 170a that wirelessly communicates with the portable terminal device 200 possessed by the user. The beacon communicator 170a is a communication device that realizes wireless communication by connecting to the portable terminal device 200 based on controlling by the controller 100. For example, the beacon communicator 170a is an antenna for transmitting and receiving a wireless signal by Bluetooth (registered trademark: the same applies hereinafter) or an integrated circuit (IC) including the antenna. Or the beacon communicator 170a may be (1) an antenna for transmitting and receiving a wireless signal of a wireless communication (for example, wireless LAN (local area network) or NFC (near field communication)), or (2) an integrated circuit including the antenna.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh (US 2018/0160286).

Regarding claim 1, Oh teaches an image-forming apparatus comprising (device 110; ¶¶ 0059-0063, Fig. 1, ¶¶ 0052-0053, and ¶¶ 0072-0076, Fig. 4): 
a controller (controller 430; ¶ 0076, Fig. 4); and 
a communicator (detector 410; ¶ 0074, Fig. 4), 
wherein the controller is configured to perform to: 
detect distance information of the image-forming apparatus with respect to a portable terminal device possessed by a user based on communication with the portable terminal device using the communicator (determine distance between device 110 and mobile device 120; ¶ 0074); 
detect, based on the detected distance information, approach or leaving of specific portable terminal devices possessed by at least one or more predetermined users to or from the image-forming apparatus (recognize whether mobile device 120 is within a short distance; ¶¶ 0108-0109, Fig. 7 S710-S720); and 
change a behavior of the image-forming apparatus when the controller detects the approach or the leaving of the specific portable terminal device to or from the image-forming apparatus (acquire user configuration information or perform mobile device registration; ¶¶ 0109-0110, Fig. 7 S730 or S740).

Regarding claim 2, Oh teaches the image-forming apparatus according to claim 1, wherein the predetermined user is set based on a usage history of the image-forming apparatus (registered device based on device ID information including user ID information; ¶ 0060 and ¶¶ 0108-0109) or as a user for which the distance information is managed regardless of presence or absence of the usage history.
Regarding claim 3, Oh teaches the image-forming apparatus according to claim 2, wherein a limit is set on a number of the predetermined users (user grades limit number of allowed users; ¶ 0125) or a time for managing the usage history.

Regarding claim 4, Oh teaches the image-forming apparatus according to claim 2, wherein a target excluded from a management target regardless of presence or absence of a most recent usage history is settable as the predetermined user and the specific portable terminal device (user with highest grade; ¶ 0125).

Regarding claim 5, Oh teaches the image-forming apparatus according to claim 1, wherein a change in the behavior of the image-forming apparatus by the controller is an operation to recover the image-forming apparatus from an energy-saving operating state to a normal operating state or an operation for a user to log in to or log out of the image-forming apparatus (acquire user configuration information; ¶ 0113, Fig. 7 S740 and ¶ 0124, Fig. 10).

Regarding claim 6, Oh teaches the image-forming apparatus according to claim 1, wherein the controller refrains from detecting approach or leaving of a portable terminal device possessed by a user other than the predetermined user to or from the image-forming apparatus (first user has highest grade thus no second user allowed; ¶ 0125, Fig. 11).

Regarding claim 7, Oh teaches an information processing system comprising a portable terminal device and an image-forming apparatus (device 110 and mobile device 120; ¶¶ 0059-0063, Fig. 1), 
wherein the image-forming apparatus includes a controller (controller 430; ¶ 0076, Fig. 4); and 
a communicator (detector 410; ¶ 0074, Fig. 4), 
wherein the controller is configured to perform to: 
detect distance information of the image-forming apparatus with respect to a portable terminal device possessed by a user based on communication with the portable terminal device using the communicator (determine distance between device 110 and mobile device 120; ¶ 0074),
detect, based on the detected distance information, approach or leaving of specific portable terminal devices possessed by at least one or more predetermined users to or from the image-forming apparatus (recognize whether mobile device 120 is within a short distance and is registered; ¶¶ 0108-0109, Fig. 7 S710-S720), and 
change a behavior of the image-forming apparatus when the controller detects the approach or the leaving of the specific portable terminal device to or from the image-forming apparatus (acquire user configuration information or perform mobile device registration; ¶¶ 0109-0110, Fig. 7 S730 or S740).

Claim 8 is a method claim that corresponds to the apparatus of claim 1. Thus, arguments similar to that presented above for claim 1 are equally applicable to claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kanamaru (US 2018/0349081) teaches an external electronic apparatus that performs various functions when a mobile terminal is determined to be located within a predetermined distance.
Yokoyama (US 2017/0013155) teaches an image forming apparatus that starts returning from a power saving state a if a position of a user is in a predetermined state.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENT YIP/Primary Examiner, Art Unit 2672